Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 05/11/2021 has been entered.
Information Disclosure Statement
The information disclosure statement filed 05/25/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Specifically, No. 1 and No. 2 of Non-Patent Literature Documents recited in the IDS are two Office Actions dates 04/26/2021 and 04/14/2021 from the German Patent Office. They were written in German without English translations. It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 recites the limitation “said second angle is about zero degrees”. Claim 10 depends on claim 2. Claim 2 depends on claim 1. The recited limitation of claim 10 belongs to the feature of embodiments of Fig. 11A-12D. While the recited limitation of claim 1 belongs to the features of embodiment of Figs. 9A-9C. (Paragraphs 58-69). The original disclosure does not disclose when the second angle is about zero degrees, the setscrew still can have the function of displacing the cutting tip between an initial position, a clamped position and a bump-off position.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 9-11, 13, 15-19, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recite the limitation of “a second contact area” (lines 32-33) and “a second contact area” in line 37. It is unclear if they are the same. For the purpose of examination, the examiner has interpreted the latter one to mean “a third contact area”.
Regarding claim 10, as set forth in 112 (a) section above, it is unclear if the setscrew is at an second angle of about zero degrees, how it can still have the function of displacing the cutting tip between an initial position, a clamped position and a bump-off position.
Claim 13 recites the limitation "the bump-off position" in lines 20 and 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 depends on a cancelled claim 20. In addition, claim 23 recited the limitation of “the defining dimension” in line 1-2. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted claim 20 is depends on claim 16.
Allowable Subject Matter
Claim 26 is allowed.
Claim 1-5, 7, 9, 11, 13, 15-19, 21-23, and 24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments, see p. 11-13, filed 05/14/2021, with respect to claims 1-5, 7, 9-11, 13, 15-19, 21-24 have been fully considered and are persuasive. (It is noted, however, reference, Schultz (US 6,514,019), is not the reference used for rejection as set forth in the Office Action mailed 08/08/2019. The examiner has interpreted it to mean “Hecht et al., US 2012/0148358), which is the one used in the Office Action dated 08/08/2019.) The rejection of 1-5, 7, 9-11, 13, 15-19, 21-24 has been withdrawn. However, claim 10, as set forth in this Office Action, is rejected under 112 (a) and 112(b). In addition, claims 1-5, 7, 9, 11, 13, 15-19, and 21-24 are rejected under 35 U.S.C. 112(b) is rejected as set forth above in this Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998.  The examiner can normally be reached on Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHWEN-WEI SU/Examiner, Art Unit 3722